DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/23/21.  Claims 1 and 13 were amended.  Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page of Remarks, filed 8/23/21, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-20,
	As persuasively argued by Applicant in page 8 of remarks filed 8/23/21, claims 1 and 13 have been amended to overcome the previous grounds of rejection under 35 U.S.C. 112(b).  Specifically, newly amended independent claim 1 recites:
“A method of cleaning a surface with a robotic surface-cleaning assembly comprising a cleaning fabric, the method comprising: 
(i) delivering cleaning fluid to (a) a first portion of the cleaning fabric and/or (b) a first region of the surface; 
moving the first portion in a first predefined motion across the first region; 
(iii) following step (ii), disengaging the first portion from the first region; 
(iv) following step (iii), replacing the first portion with a second portion of the cleaning fabric; 
(v) following step (iv), engaging the first region with the second portion and moving the second portion in a second predefined motion across the first region; 
(vi) following step (v), disengaging the second portion from the first region; 
(vii) following step (vi), replacing the second portion with a third portion of the cleaning fabric; 
(viii) following step (vi), moving the assembly relative to the surface and/or moving the surface relative to the assembly; and 
(ix) following step (viii), repeating steps (i)-(viii) with respect to a second region of the surface and with the third portion and a fourth portion of the cleaning fabric, wherein the second region is different than the first region.” [emphasis added]
	Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, a method of cleaning a surface with a robotic surface-cleaning assembly comprising steps (i)-(ix) as specifically defined by independent claim 1, in particular wherein the first portion is moved in a first predefined motion across the first region in step (ii) and the second portion is moved in a second predefined motion across the first region in step (v).  The closest prior art, WO 2013/160288 to Sirvio et al. (hereafter “Sirvio”), discloses a robotic surface-cleaning assembly, the assembly comprising: a supply of cleaning fabric (203) [Fig. 3; page 5, 
(i) deliver cleaning fluid from the source of cleaning fluid (304) directly to a first portion of the cleaning fabric (via 303) supported by the applicator (205) (i.e. ‘spray and spool’) [Fig. 3, 6; page 14, lines 17-21]; 
(ii) following (i), move the applicator to position the first portion of the cleaning fabric into engagement with the surface to be cleaned and move the first region in a first predefined motion across the first portion (i.e. 'inflate and turn plate cylinder) [Fig. 6; page 14, lines 22-24]; 
(iii) following (ii), move the applicator away from the surface to be cleaned and provide by the supply of cleaning fabric a second portion of cleaning fabric supported by the applicator, with the second portion having not engaged the surface to be cleaned (i.e. ‘deflate and spool’) [Fig. 6; page 14, lines 25-29]; 
(iv) following (iii), move the applicator to position the second portion of the cleaning fabric into engagement with the surface to be cleaned and move the first region in a second predefined motion across the second portion (i.e. ‘inflate and turn plate cylinder’) [Fig. 6; page 14, lines 30-32]; 

(vi) following (iv) and optionally following (v), move the applicator relative to the surface to be cleaned and repeat (i)-(v) with respect to a second region of the surface to be cleaned and with the third portion and a fourth portion of the cleaning fabric, wherein the second region is different than the first region (i.e. repeat cleaning process 604) [Fig. 6; page 14, lines 7-10; page 15, lines 4-9].  However, Sirvio does not teach that the first and second portions of the cleaning fabric are moved in first and second predefined motions across the first region, respectively, as defined by method steps (ii) and (v) of claim 1.  Rather, Sirvio relies on movement of the surface to be cleaned (e.g. rotation of the plate cylinder) relative to the stationary first/second portions in order to effectuate cleaning on the plate cylinder [Sirvio: page 12, lines 25-35].  Similarly to Sirvio, prior art references US Pat. 5,797,325 to Ebina (“hereafter Ebina”) and US Pat. 5,519,914 to Egan (hereafter “Egan”) also fail to disclose a first or second motion of the applicator, wherein instead the surface to be cleaned is moved (i.e. rotated) relative to the applicator to effectuate cleaning.  No available prior art is able to remedy the deficiencies of the aforementioned prior art references to arrive at the method as specifically defined by claim 1.  For at least the above reasons, independent claim 1 (and therefore claims 2-20 depending therefrom) are in condition for allowance.

WO 2013/160288 to Sirvio et al.
US Pat. 5,797,325 to Ebina et al.
	US Pat. 5,519,914 to Egan
US Pub. 2006/0090856 to Nelson et al. 
US Pat. 6,432,211 to Schmitt et al.
US Pat. 5,092,012 to Rabourn et al.  
	US Pat. 4,953,252 to Akisawa
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711